DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8, 10, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The Applicant amended claims 1 and 18 to incorporate the previously-indicated allowable subject matter of previous claim 13.  Amended claims 1 and 18 did not recite the entire features of intervening claims 10-12 however, and thus the scope of the claims was changed.  Upon further search and consideration.  A new 35 U.S.C 103 rejection of independent claims 1-18 as being unpatentable over Van Bommel, et al. (U.S PGPub No. 2018/0318599) in view of Lys, et al. (U.S PGPub No. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-4, 8, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel, et al. (U.S PGPub No. 2018/0318599) in view of Lys, et al. (U.S PGPub No. 2007/0188427).
Regarding claim 1, Van Bommel teaches (Figure 1, element 10) a light irradiation device (paragraphs [0008] and [0064]) comprising: (Figure 1, elements 200 – second light source, e.g. first light source and 201 – second light source light, e.g. first light source light) a first light source configured to emit first light in a visible wavelength band (paragraphs [0023] and [0064] – White light is defined as the complete mixture of all of the wavelengths of the visible spectrum); and (Figure 1, elements 100 – first light source, e.g. second light source and 101 – first light source light, e.g. second light source light) a second light source configured to emit second light, in which at least part of a wavelength band is different from the wavelength band of the first light source (paragraph [0064]), to catalyze synthesis of a functional substance comprising vitamin D in a target irradiated with the second light (paragraphs [0005] and [0033] – vitamin D, e.g. functional substance), wherein: the second light includes light in a wavelength band of ultraviolet B (paragraphs [0008] and [0033] – 200-380 nm would include UV-B light); an area of a spectrum of the wavelength band of the first light overlaps 55% or more of an area of a solar spectrum normalized in a range (paragraph [0018] – “especially at least 80% of the total power in the range of 200-780 nm is in the visible” (first light, e.g. in the visible wavelength band)), in which a color temperature is 2600 K to 7000 K (paragraph [0021] – “for general lighting especially in the range of about 2700 K and 6500 K”).  Van Bommel does not teach the limitations of instant claim 1, that is wherein the light irradiation device comprises a light source substrate on which the first and second light sources are mounted; and a tilt member directly disposed on the light source substrate and configured to adjust an angle at which the light source substrate is inclined.  Van Bommel does not necessarily teach the limitation of instant claim 1, that is wherein a peak of the first light in a wavelength range of 380 nm to 490 nm has a deviation of 0.14 or less from the normalized solar spectrum.
Lys teaches organic light emitting diode (OLED) methods and apparatus in which at least one first OLED generates first radiation having a first spectrum, and at least one second OLED generates second radiation having a second spectrum different from the first spectrum (abstract).  Lys teaches that this invention can be adapted for treating a condition of a patient, including providing a set of colored lights that are therapeutic to a patient (paragraph [0311]).  Lys also teaches that the invention can be adapted to treat a particular body part (paragraph [0311]).  Lys explains that a therapeutic effect is understood to be any effect that improves health or well-being (paragraph [0357]).  Lys also explains that the area being illuminated could be the skin of the patient (paragraph [0357]).  Lys also teaches that the LED system can provide full spectrum lighting, including infrared, visible, and ultraviolet light spectra, thus making the LED system available for those therapeutic applications that rely on non-visible light wavelengths (paragraph [0359]).  Lys teaches that in an embodiment of the present invention, an arrayed LED is mounted on a pan or tilt platform (paragraph [0195]).  Lys further teaches that the LEDs being placed directly on a pan or tilt platform avoids the need for 
Van Bommel teaches that a main problem that the invention is intended to solve is that artificial light sources, when compared with sun light, are absent certain parts of the spectrum which have specific benefits to humans (paragraph [0003]).  Van Bommel explains that it is an aspect of the invention to provide a lighting system that may mimic daylight and have at least part of the beneficial properties of daylight (paragraph [0004]).  Van Bommel further teaches that this could result in light sources of the lighting system to incorporate light sources for producing Vitamin D (paragraphs [0005] and [0033]).  Van Bommel teaches that 80% of the total power provided in the lighting system, which emits light in the range of 200-780 nm (e.g. area of a solar spectrum normalized in a range), is in the visible range (e.g., 380-780 nm, see also paragraph [0019]) (paragraph [0018]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the lighting system of Van Bommel could incorporate the tilt platform taught in Lys’ LED system.  Both Van Bommel and Lys teach LED systems that are used to treat a patient’s skin and to illuminate an indoor space.  One of ordinary skill in the art would have wanted to have incorporated Lys’ feature of having an arrayed LED being mounted on a pan or tilt platform because it allows for illuminating effects in more compact spaces that wouldn’t have been previously possible (see paragraph [0195] of Lys).  Lys teaches several uses of the LED system for phototherapy treatment of skin and incorporates the use of both visible and UV light, as Van Bommel’s LED system does as well.  One of ordinary skill in the art 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the lighting system of Van Bommel could meet the limitation that a peak of the first light in a wavelength range of 380 nm to 490 nm has a deviation of 0.14 or less from the normalized solar spectrum.  Van Bommel does not specifically state target standard deviations to meet in comparison to a normalized solar spectrum, but it is clear that Van Bommel’s lighting system desires to imitate the solar spectrum in order to provide specific benefits that come from sun light (see paragraphs [0003]-[0005] and [0033] of Van Bommel).  It would be obvious to one of ordinary skill in the art that achieving this goal would require meeting a low standard deviation value, so that the device/lighting system is providing light that closely resembles sunlight, and thus is capable of providing the benefits of sunlight.  
Therefore, claim 1 is unpatentable over Van Bommel, et al and Lys, et al.

Regarding claim 2, Van Bommel, in view of Lys, renders obvious the light irradiation device of claim 1, as indicated hereinabove.  Van Bommel also teaches wherein the second light includes light in a wavelength band of 280 nm to 315 nm (paragraph [0033]).
Therefore, claim 2 is unpatentable over Van Bommel, et al and Lys, et al.

Regarding claim 3, Van Bommel, in view of Lys, renders obvious the light irradiation device of claim 1, as indicated hereinabove.  Van Bommel also teaches wherein the second light further includes light in a wavelength band of ultraviolet A and light in a wavelength band of ultraviolet C (paragraph [0008] and [0033] – The 200-380 nm range would include UV-A, UV-B, and UV-C light).
Therefore, claim 3 is unpatentable over Van Bommel, et al and Lys, et al.

Regarding claim 4, Van Bommel, in view of Lys, renders obvious the light irradiation device of claim 3, as indicated hereinabove.  Van Bommel also teaches wherein the second light source is configured to emit the second light to the target in a predetermined dose (paragraphs [0005]-[0006], [0009], and [0055] – the power provided to the one or more light sources can be controlled by a timer that can switch off after a predetermined time).
Therefore, claim 4 is unpatentable over Van Bommel, et al and Lys, et al.

Regarding claim 8, Van Bommel, in view of Lys, renders obvious the light irradiation device of claim 1, as indicated hereinabove.  Van Bommel also teaches wherein the wavelength band of the first light source is in a range of 380 nm to 780 nm (paragraph [0019]; paragraph [0020], lines 14-16 – 380nm-780nm is the visible spectrum; paragraph [0023] – white light is defined as the complete mixture of all of the wavelengths of the visible spectrum).  
Therefore, claim 8 is unpatentable over Van Bommel, et al and Lys, et al.

Regarding claim 10, Van Bommel, in view of Lys, renders obvious the light irradiation device of claim 1, as indicated hereinabove.  Van Bommel also teaches wherein the light irradiation device is further comprising a sensing sensor configured to sense a human body (paragraph [0055] – motion sensor senses motion or presence of a person).
Therefore, claim 10 is unpatentable over Van Bommel, et al and Lys, et al.

Regarding claim 18, Van Bommel (Figure 1, element 10) teaches a light irradiation device (paragraphs [0008] and [0064]) comprising: (Figure 1, elements 200 – second light source, e.g. first light source and 201 – second light source light, e.g. first light source light) a first light source configured to emit first light in a visible wavelength band (paragraphs [0023] and [0064] – White light is defined as the complete mixture of all of the wavelengths of the visible spectrum); (Figure 1, elements 100 – first light source, e.g. second light source and 101 – first light source light, e.g. second light source light) a second light source configured to emit second light having a wavelength band of ultraviolet B (paragraphs [0008], [0033] – 200-380 nm would include UV-B light, and [0064]) to catalyze synthesis of a functional substance comprising vitamin D to a target irradiated with the second light (paragraphs [0005] and [0033] – vitamin D, e.g. functional substance), wherein: the wavelength band of the first light source is in a range of 380 nm to 780 nm (paragraph [0019]; paragraph [0020], lines 14-16 – 380nm-780nm is the visible spectrum; paragraph [0023] – white light is defined as the complete mixture of all of the wavelengths of the visible spectrum); an area of a spectrum of the wavelength band of the first light overlaps 55% or more of an area of a solar spectrum specially at least 80% of the total power in the range of 200-780 nm is in the visible”), in which a color temperature is 2600 K to 7000 K (paragraph [0021] – “for general lighting especially in the range of about 2700 K and 6500 K”).  Van Bommel does not teach the limitations of instant claim 1, that is wherein the light irradiation device comprises a light source substrate on which the first and second light sources are mounted; and a tilt member directly disposed on the light source substrate and configured to adjust an angle at which the light source substrate is inclined.  Van Bommel does not necessarily teach the limitation of instant claim 18, that is wherein a peak of the first light in a wavelength range of 380 nm to 490 nm has a deviation of 0.14 or less from the normalized solar spectrum.
Lys teaches organic light emitting diode (OLED) methods and apparatus in which at least one first OLED generates first radiation having a first spectrum, and at least one second OLED generates second radiation having a second spectrum different from the first spectrum (abstract).  Lys teaches that this invention can be adapted for treating a condition of a patient, including providing a set of colored lights that are therapeutic to a patient (paragraph [0311]).  Lys also teaches that the invention can be adapted to treat a particular body part (paragraph [0311]).  Lys explains that a therapeutic effect is understood to be any effect that improves health or well-being (paragraph [0357]).  Lys also explains that the area being illuminated could be the skin of the patient (paragraph [0357]).  Lys also teaches that the LED system can provide full spectrum lighting, including infrared, visible, and ultraviolet light spectra, thus making the LED system available for those therapeutic applications that rely on non-visible light wavelengths (paragraph [0359]).  Lys teaches that in an embodiment of the present invention, an 
Van Bommel teaches that a main problem that the invention is intended to solve is that artificial light sources, when compared with sun light, are absent certain parts of the spectrum which have specific benefits to humans (paragraph [0003]).  Van Bommel explains that it is an aspect of the invention to provide a lighting system that may mimic daylight and have at least part of the beneficial properties of daylight (paragraph [0004]).  Van Bommel further teaches that this could result in light sources of the lighting system to incorporate light sources for producing Vitamin D (paragraphs [0005] and [0033]).  Van Bommel teaches that 80% of the total power provided in the lighting system, which emits light in the range of 200-780 nm (e.g. area of a solar spectrum normalized in a range), is in the visible range (e.g., 380-780 nm, see also paragraph [0019]) (paragraph [0018]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the lighting system of Van Bommel could incorporate the tilt platform taught in Lys’ LED system.  Both Van Bommel and Lys teach LED systems that are used to treat a patient’s skin and to illuminate an indoor space.  One of ordinary skill in the art would have wanted to have incorporated Lys’ feature of having an arrayed LED being mounted on a pan or tilt platform because it allows for illuminating effects in more compact spaces that wouldn’t have been previously possible (see paragraph [0195] of Lys).  Lys teaches several uses of the LED 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the lighting system of Van Bommel could meet the limitation that a peak of the first light in a wavelength range of 380 nm to 490 nm has a deviation of 0.14 or less from the normalized solar spectrum.  Van Bommel does not specifically state target standard deviations to meet in comparison to a normalized solar spectrum, but it is clear that Van Bommel’s lighting system desires to imitate the solar spectrum in order to provide specific benefits that come from sun light (see paragraphs [0003]-[0005] and [0033] of Van Bommel).  It would be obvious to one of ordinary skill in the art that achieving this goal would require meeting a low standard deviation value, so that the device/lighting system is providing light that closely resembles sunlight, and thus is capable of providing the benefits of sunlight.  
Therefore, claim 18 is unpatentable over Van Bommel, et al and Lys, et al.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel, et al. (U.S PGPUB No. 2018/0318599) and Lys, et al. (U.S PGPub No. 2007/0188427), further in view of Moffat (U.S PGPUB No. 2016/0303395).
Regarding claim 5, Van Bommel, in view of Lys, renders obvious the light irradiation device of claim 4, as indicated hereinabove.  Van Bommel does not teach the 2 to 10000 J/m2.
Moffat teaches phototherapeutic systems and methods for enhanced vitamin D3 production (paragraph [0002]).  Moffat also teaches that previtamin D3 is made in the skin when 7-dehydrocholesterol (“7-DHC”) reacts with ultraviolet B (“UVB”) light (paragraph [0003]).  Moffat further teaches (Figures 12 and 13) the percentage of 7-DHC converted to previtamin D3, tachysterol, and lumisterol at wavelengths between 290-308 nm at 100 mJ/cm2 and 1 J/cm2, respectively.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Van Bommel’s modified teaching of a therapeutic lighting system with Moffat’s teachings of a therapeutic lighting system.  Like Moffat, Van Bommel teaches phototherapy with the benefit of the production of vitamin D, which would be considered a functional substance.  One of ordinary skill in the art would want to implement Moffat’s teaching of supplying doses of UV light with wavelengths between 290-308 nm and with doses at 100 mJ/cm2 and 1 J/cm2 since this would be considered a predetermined dose of UV-B light at about 30 J/m2 to about 10000 J/m2.  100 mJ/cm2 is equivalent to 1000 J/m2 and is equivalent to 10000 J/m2.  
Therefore, claim 5 is unpatentable over Van Bommel, et al., Lys, et al. and Moffat.

Regarding claim 6, Van Bommel, in view of Lys, renders obvious the light irradiation device of claim 4, as indicated hereinabove.  Van Bommel also teaches wherein: the predetermined dose of the second light is configured to vary depending on The color temperature variability may also add to the usefulness for humans, as the lighting may with this variability mimic outdoor lighting color temperature variations during the day).  Van Bommel does not teach the limitation of instant claim 6, that is wherein an amount of light emitted from the second light source is configured to be controlled depending on the predetermined dose.
Moffat teaches phototherapeutic systems and methods for enhanced vitamin D3 production (paragraph [0002]).  Moffat also teaches that previtamin D3 is made in the skin when 7-dehydrocholesterol (“7-DHC”) reacts with ultraviolet B (“UVB”) light (paragraph [0003]).  Moffat also teaches that the therapeutic system can provide a sufficient amount of irradiation during a phototherapy session (e.g., 20 seconds, 1 minute, 2 minutes, 5 minutes, etc.) to stimulate the production of a weekly or monthly dose of vitamin D (paragraph [0034]).  Moffat further teaches that the higher the intensity of the energy provided by the therapeutic system, the less exposure time necessary to obtain the desired irradiation for vitamin D production (paragraph [0034]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Van Bommel’s modified teaching of a therapeutic lighting system with Moffat’s teachings of a therapeutic lighting system.  Like Moffat, Van Bommel teaches phototherapy with the benefit of the production of vitamin D, which would be considered a functional substance.  One of ordinary skill in the art would want to use Moffat’s teaching of the amount of light being controlled depending on the predetermined dose because Moffat teaches the use of 2 to about 10000 J/m2 range.  
Therefore, claim 6 is unpatentable over Van Bommel, et al., Lys, et al., and Moffat.

Claims 7, 11-12, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel, et al. (U.S PGPUB No. 2018/0318599) and Lys, et al. (U.S PGPub No. 2007/0188427), further in view of Johnson, et al. (U.S PGPUB No. 2011/00337844).
Regarding claim 7, Van Bommel, in view of Lys, renders obvious the light irradiation device of claim 4, as indicated hereinabove.  Van Bommel does not teach the limitation of instant claim 7, that is wherein the predetermined dose of the second light is configured to vary depending on a location of a human body; and an amount of light emitted from the second light source is configured to be controlled depending on the predetermined dose.
Johnson teaches radiant energy emitting devices for transmitting radiant energy to a target surface (paragraph [0003]).  Johnson also teaches (Figure 7, elements 30 and 31) that the device is capable of delivering UV light to a person’s skin, commonly referred to as “targeted UV phototherapy”, which may specifically use UV-B light (paragraphs [0071] and [0078]).  Johnson also teaches that targeted UV phototherapy devices administer more intense UV light, at multiples of a patient’s MED, and generally to small body surfaces treating substantially only the target skin surface sparing healthy and/or non-target skin (paragraph [0080]).  Johnson further teaches that the therapeutic device is comprises a means for projecting onto the target surface one or more desired 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Van Bommel’s modified therapeutic lighting system teachings with Johnson’s teachings of radiant energy emitting devices.  One of ordinary skill in the art would have wanted to use Johnson’s teaching of varying the dose of a second light source depending on the location of the body since Johnson teaches the use of directed UV-B light for targeted UV phototherapy.  One of ordinary skilled in the art would also see the benefit of Van Bommel’s device implementing the ability to administer more intense UV light at certain locations of the body while sparing healthy and/or non-target skin.  For instance, there may be certain portions of the skin that have produced enough of a functional substance due to sunlight exposure while another area of the skin was covered from sunlight.  There may also be a portion of the skin that simply needs a higher dose to achieve the same therapeutic effect.  
Therefore, claim 7 is unpatentable over Van Bommel, et al., Lys, et al., and Johnson, et al.

Regarding claims 11-12, Van Bommel, in view of Lys, renders obvious the light irradiation device of claim 10, as indicated hereinabove.  Van Bommel also teaches wherein the light irradiation device is further comprising: a controller configured to control an on/off of each of the first and second light sources depending on whether the human body is present (paragraph [0055], lines 1-6).  Van Bommel also teaches 
Johnson teaches radiant energy emitting devices for transmitting radiant energy to a target surface (paragraph [0003]).  Johnson also teaches (Figure 7, elements 30 and 31) that the device is capable of delivering UV light to a person’s skin, commonly referred to as “targeted UV phototherapy”, which may specifically use UV-B light (paragraphs [0071] and [0078]).  Johnson also teaches that the device may contain light sources such as UV light, infrared distance sensors, and/or white light in the aperture region (paragraph [0072]).  Johnson also teaches (Figure 5, elements 10, 12, and 15) that the inner surface configuration of the housing, the aperture barrier, and conduit materials therein may be used in any combination to yield a beam of energy of particular output intensity from the device (paragraph [0064]).  Johnson also teaches (Figure 5, elements 10, 14, and 24 – bezel, e.g. driving unit) that the device may comprise a bezel for providing a perimeter border for the aperture, the bezel being operationally configured to detect the presence of a target surface out in front of the aperture (paragraph [0065]).  Johnson teaches that the system for emitting radiant energy comprises a targeting means operationally configured to repeatedly identify a target surface area (paragraph [0011]).  While Johnson does teach an alternative 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Van Bommel’s modified therapeutic lighting system teachings with Johnson’s teachings of radiant energy emitting devices.  Like Van Bommel, Johnson teaches the use of targeted UV-B light for targeted UV phototherapy.  One of ordinary skilled in the art would see the benefit of Van Bommel’s device implementing the ability to administer more intense UV light at certain locations of the body while sparing healthy and/or non-target skin.  For instance, there may be certain portions of the skin that have produced enough of a functional substance due to sunlight exposure while another area of the skin was covered from sunlight.  There may also be a portion of the skin that simply needs a higher dose to achieve the same therapeutic effect.  One of ordinary skill in the art would also want to use Johnson’s feature of determining a target skin area and automatically emitting radiant energy in order to provide a consistent means for phototherapy and avoiding the human error involved with a user-controlled device.  One of ordinary skill in the art would find it obvious that Johnson’s targeting means could alter and correct the direction of emission of the first and second light sources if the body had moved.  
Therefore, claims 11 and 12 are unpatentable over Van Bommel, et al., Lys, et al., and Johnson, et al.

Regarding claim 14, Van Bommel, in view of Lys and Johnson, renders the light irradiation device of claim 12 obvious, as indicated hereinabove.  Van Bommel does not teach the limitation of instant claim 14, that is wherein the on/off of at least one of the first light source and second light sources is configured to be controlled by a user.
Johnson teaches (Figure 3, element 25) that the energy source may be controlled by a separate energy activation switch (paragraph [0074]).  Johnson further teaches (Figure 3, element 25) that suitable energy activation switches may include push-button switches, toggle switches, rocker switches, slide switches, and foot pedals (paragraph [0075]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Van Bommel’s modified therapeutic lighting system teachings with Johnson’s teachings of radiant energy emitting devices.  Van Bommel discusses controlling the power (e.g. on/off) to the light sources using a timer and/or sensor and so one of ordinary skill in the art would be concerned with the device’s ability to turn on and off.  One of ordinary skill in the art would find the direct energy activation switch of Johnson to be appealing and easier to control over altering the settings of a timer and/or sensor as is used in Van Bommel.  A skilled artisan would find it obvious though that a user of Van Bommel’s device would still influence the on/off controls, but would want to use Johnson’s energy activation switch as a more direct way to control the on/off function of the light therapy device.  
Therefore, claim 14 is unpatentable over Van Bommel, et al., Lys, et al., and Johnson, et al.

Regarding claim 15, Van Bommel, in view of Lys and Johnson, renders the light irradiation device of claim 12 obvious, as indicated hereinabove.  Van Bommel does not teach the limitation of instant claim 15, that is wherein the on/off of at least one of the first light source and second light sources is configured to be controlled depending on a predetermined program.  
Johnson teaches (Figure 3, element 10) that once the device detects the presence of skin within a predetermined proximity to the device, the device may be operationally configured to automatically emit radiant energy, or provide for manual radiant energy emission activation (paragraph [0066]).  Johnson further teaches (Figure 3, element 10) that in the absence of a target surface, the device is suitably disabled wherein the device is not able to emit radiant energy (paragraph [0066]).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Van Bommel’s modified therapeutic lighting system teachings with Johnson’s teachings of radiant energy emitting devices.  Van Bommel discusses controlling the power (e.g. on/off) to the light sources using a timer and/or sensor and so one of ordinary skill in the art would be concerned with the device’s ability to turn on and off.  It would be obvious to one of ordinary skill in the art that Van Bommel’s timer and/or sensor could be integrated with Johnson’s method of activation and deactivation based on the presence of skin and a target surface within a predetermined proximity to the device.  
Therefore, claim 15 is unpatentable over Van Bommel, et al., Lys, et al., and Johnson, et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel, et al. (U.S PGPUB No. 2018/0318599) and Lys, et al. (U.S PGPub No. 2007/0188427), further in view of Yamakawa, et al. (U.S PGPUB No. 2018/0139817).
Regarding claim 9, Van Bommel, in view of Lys, renders obvious the light irradiation device of claim 8, as indicated hereinabove.  Van Bommel does not teach the limitation of instant claim 9, that is wherein the normalized solar spectrum is expressed by following Equation 1;
                
                    E
                    
                        
                            λ
                            ,
                            T
                        
                    
                    =
                     
                    
                        
                            
                                
                                    2
                                    h
                                    c
                                
                                
                                    2
                                
                            
                        
                        
                            
                                
                                    λ
                                
                                
                                    5
                                
                            
                        
                    
                     
                    x
                     
                    
                        
                            1
                        
                        
                            
                                
                                    e
                                
                                
                                    h
                                    c
                                    /
                                    λ
                                    k
                                    T
                                
                            
                            -
                            1
                        
                    
                
            
λ: wavelength (μm)
h: Planck's constant
c: Speed of light
T: Absolute temperature
k: Boltzmann constant
Yamakawa teaches a white light source and a white light source system in which natural light equivalent to sunlight is required for patients who are forced to stay for long periods in a hospital or the like (paragraph [0002]).  Yamakawa also teaches that when the white light source is used as an illumination in a hospital or the like, it is possible to sense sunlight all day, even including color temperature variations (paragraph [0117]).  Yamakawa further teaches an equation (equation 6, pasted below) where various light emission spectra with different color temperatures can relatively easily be reproduced (paragraph [0119]).  Yamakawa even further teaches that in the equation, h denotes a Planck's constant, k denotes a Boltzmann's constant, c denotes the speed of light, and e denotes a base of natural logarithm, and these values are fixed at constant numerical 

    PNG
    media_image1.png
    109
    474
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Van Bommel’s modified therapeutic light system with Yamakawa’s white light source system.  Both Van Bommel and Yamakawa recognize the issue that typical light indoors does not contain the beneficial aspects of sunlight for humans.  Van Bommel explains that it is beneficial for human users to have a color temperature tunable light source imitating day light (see paragraph [0006]).  One of ordinary skill in the art would want to use the equation detailed by Yakama to determine various light emission spectra with the different color temperatures that will be used in Van Bommel’s system.  
Therefore, claim 9 is unpatentable over Van Bommel, et al., Lys, et al., and Yamakawa, et al.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel, et al. (U.S PGPUB No. 2018/0318599) and Lys, et al. (U.S PGPub No. 2007/0188427) in view of Johnson, et al. (U.S PGPUB No. 2011/0037844) as applied to claim 12 above, and further in view of Goren, et al. (U.S PGPUB No. 2014/0121732).
Regarding claims 16 and 17, Van Bommel, in view of Lys and Johnson, renders obvious the light irradiation device of claim 12, as indicated hereinabove.  Van Bommel 
Goren teaches (Figure 1) methods for filtering out part of the electromagnetic radiation (EMR) spectrum while allowing passage of EMR at a desired wavelength range for the treatment of conditions such as vitamin-D deficiency (abstract).  Goren teaches the use of a photocream that has a beneficial impact of allowing portions of potentially therapeutic portions of UVA and UVB light to radiate the skin, as opposed to sunscreen that blocks all UVA and UVB light (paragraph [0032]).  Goren also teaches that, along with a photocream, other filtering mechanisms can be utilized such as a topical agent, a film, an article of clothing, a window glass, or other light filtration mechanism having an equivalent effect (paragraph [0040]).  Goren also teaches that the use of the filtering mechanism with an interactive voice response (IVR) system that may 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Goren’s method teachings for using UV radiation to treat conditions with Van Bommel’s and Johnson’s modified phototherapy system teachings.  Each of Van Bommel, Johnson, and Goren teach the beneficial effects of UV radiation on human skin.  While one of ordinary skill in the art would recognize Goren’s main embodiment uses solar radiation, Goren does make it clear that such a method is applicable to artificial light (see paragraph [0043]).  One of ordinary skill in the art would recognize that Goren’s method of controlling the radiation directed to a user’s skin could be implemented into Van Bommel’s device that includes first and second light sources.  One of ordinary skill in the art would want to 
Therefore, claims 16-17 are unpatentable over Van Bommel, et al., Lys, et al., Johnson, et al., and Goren, et al.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Bommel, et al. (U.S PGPUB No. 2018/0318599) and Lys, et al. (U.S PGPub No. 2007/0188427), in view of Goren, et al. (U.S PGPUB No. 2014/0121732).
Regarding claims 19-20, Van Bommel, in view of Lys, renders obvious the light irradiation device of claim 18, as indicated hereinabove.  Van Bommel does not teach the limitations of instant claim 19, that is wherein the light irradiation device is further comprising: a location information receiver configured to receive location information; and a controller configured to receive the location information from the location information receiver and control a dose of light emitted from the first and second light sources, wherein the controller is configured to calculate the dose of light to be emitted from the first and second light sources based on the location information and control the first and second light sources to emit light of the calculated dose.  Van Bommel also does not teach the limitations of instant claim 20, that is wherein the location information 
Goren teaches (Figure 1) methods for filtering out part of the electromagnetic radiation (EMR) spectrum while allowing passage of EMR at a desired wavelength range for the treatment of conditions such as vitamin-D deficiency (abstract).  Goren teaches the use of a photocream that has a beneficial impact of allowing portions of potentially therapeutic portions of UVA and UVB light to radiate the skin, as opposed to sunscreen that blocks all UVA and UVB light (paragraph [0032]).  Goren also teaches that, along with a photocream, other filtering mechanisms can be utilized such as a topical agent, a film, an article of clothing, a window glass, or other light filtration mechanism having an equivalent effect (paragraph [0040]).  Goren also teaches that the use of the filtering mechanism with an interactive voice response (IVR) system that may determine the patient’s ID and the patient’s physical location (paragraph [0042]).  Based on this information, the system may report to the user the calculated solar exposure time (paragraph [0042]).  Goren also teaches executing a dosage calculator application program which has been stored in a general purpose digital computer’s memory (paragraph [0013]).  Goren further teaches that the system may indicate when the patient should begin solar exposure, or even exposure to artificial light depending on the embodiment, and when the patient’s therapy session is complete (paragraph [0043]).  Goren even further teaches that the system is able to determine the appropriate 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Goren’s method teachings for using UV radiation to treat conditions with Van Bommel’s modified phototherapy system teachings.  Both Van Bommel and Goren teach the beneficial effects of UV radiation on human skin.  While one of ordinary skill in the art would recognize Goren’s main embodiment uses solar radiation, Goren does make it clear that such a method is applicable to artificial light (see paragraph [0043]).  One of ordinary skill in the art would recognize that Goren’s method of controlling the radiation directed to a user’s skin could be implemented into Van Bommel’s device that includes first and second light sources.  One of ordinary skill in the art would want to use Goren’s method of receiving location information to control a dose of light emitted because a user’s geographic location, or location from a light source, will impact the overall dose of light a user receives.  This information would be important to account for as each user’s needs from a phototherapy device will differ based on the user’s location.  For instance, a user closer to the equator may not need as much radiation from a phototherapy device due to greater exposure to solar radiation as opposed to someone further from the equator who experiences less sunlight.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792